Citation Nr: 0914783	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-36 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, status post total arthroplasty.

2.  Entitlement to service connection for a left ankle 
disability, to include degenerative joint disease, as 
secondary to a left knee disability. 

3.  Entitlement to service connection for a right knee 
disability, status post total arthroplasty, as secondary to a 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

In his Substantive Appeal (VA Form 9) in October 2005, the 
Veteran requested a hearing before a Veterans Law Judge 
(VLJ).  However, in July 2006, the Veteran withdrew that 
request for a hearing.  Accordingly, his request has been 
withdrawn.  38 C.F.R. § 20.704(e) (2008).  

The issues of entitlement to service connection for a left 
ankle disability and a right knee disability are addressed in 
the REMAND portion of the decision below.


FINDING OF FACT

The Veteran's left knee disability clearly preexisted his 
entry upon active military service, and did not undergo a 
clinically-identifiable permanent increase in severity, 
including beyond natural progress, during service.


CONCLUSION OF LAW

The Veteran's preexisting left knee disability was not 
aggravated by active military service.  38 U.S.C.A.§§ 1110, 
1153, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.306 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated March 2004 
and August 2004.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Since the 
appellant's service connection claim is being denied, no 
disability ratings or effective dates will be assigned, so 
the Board finds that there can be no possibility of any 
prejudice to the claimant under the holding in the Dingess 
case.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

The Veteran has claimed entitlement to service connection for 
a left knee disability.  At his March 1966 preinduction 
medical examination, the Veteran reported a history of pre-
service injury to his left knee, which he sustained while 
playing football.  The examination report referenced an 
attached letter from September 1964 in which a private 
physician noted some laxity of the ligaments due to several 
football injuries.  A cyst which had been surgically removed 
from the back of the knee was also noted.  Some weakness of 
the left knee was documented.  The preinduction examiner 
ultimately concluded that the condition was stable and not 
considered disqualifying.

Service treatment records after the Veteran's preinduction 
examination are devoid of any diagnosis of or treatment for 
any injuries of the left knee.  Additionally, the Veteran's 
separation examination in March 1968 notes that his lower 
extremities were normal. 

Post-service private treatment records make no mention of any 
knee condition until August 1987, nearly 20 years after 
service.  Records from that time note that the Veteran 
underwent x-rays of his leg, knee and foot.  In September 
1988, a private examiner noted osteoarthritic changes, 
including joint space narrowing and osteophyte formation at 
the patella.  He diagnosed the Veteran as having moderately 
advanced osteoarthritis.  In May 1993, the Veteran underwent 
a total left knee replacement.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2008).  If 
chronicity is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id. Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2008).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates than an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132 
(West 2002); 38 C.F.R. § 3.304 (2008).

A preexisting injury or disease will be considered to have 
been aggravated during active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  
Moreover, temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-207 (1991).

As mentioned above, the Veteran's left knee condition was 
noted at the time of the Veteran's military preinduction 
examination.  Thus, the presumption of sound condition does 
not attach in this case.  See Crowe v. Brown, 7 Vet. App. 
238, 245 (1994).

The United States Court of Appeals for the Federal Circuit 
has held that in cases such as this, where a preexisting 
disorder is noted upon entry into service, the veteran cannot 
bring a claim for service connection for that disorder, but 
may bring a claim for service-connected aggravation of that 
disorder.  In such cases, the burden falls on the veteran to 
establish aggravation under 38 U.S.C.A. § 1153.  If the 
presumption of aggravation under section 1153 arises, 
however, the burden shifts to the government to show a lack 
of aggravation by establishing that the increase in 
disability is due to the natural progression of the disease.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir 2004). 

In this case, the record shows that, at his March 1965 
preinduction medical examination, the Veteran reported a 
history of pre-service injury to his left knee, which he 
sustained while playing football.  The condition was noted as 
stable.  The Veteran's service treatment records do not 
indicate any aggravation.  Additionally, none of the 
Veteran's post-service treatment records, VA or private, 
suggest that his time in service may have aggravated his left 
knee.  

In-service treatment records are negative for complaints of 
left knee symptomatology, including loss of motion or pain.  
While the Veteran now recalls that he injured himself in 
service, the service treatment records are negative for 
clinical findings.  In addition, the Board notes that the 
first evidence of any problem with the Veteran's knees 
following service is in 1987, nearly 20 years after service.  

On the basis of all the evidence of record pertaining to the 
condition claimed by the Veteran, the Board concludes that 
the evidence of record does not show that the underlying 
disorder increased in severity during active service.  
38 U.S.C.A. § 1153 (West 2006); 38 C.F.R. § 3.306 (2008).  
Under these circumstances, the presumption of aggravation is 
inapplicable.  See Beverly v. Brown, 9 Vet. App. 402, 405 
(1996). 

The Board notes that the Veteran has not been scheduled for a 
comprehensive VA examination specifically to determine 
whether his left knee condition was aggravated by service.  
Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but there is some competent evidence of 
aggravation.  In this case there is no such evidence.

The Veteran's lay statements alone are not competent to 
support a finding on a medical question (such as diagnosis or 
etiology) requiring special experience or special knowledge.  
See Espiritu v. Derwinksi, 2 Vet. App. 492 (1992).  Thus 
under pertinent VA regulations, the Veteran's contentions 
alone, without supporting evidence, are an insufficient basis 
for a medical examination to be obtained.

Based on this record, the Board concludes that there is a 
preponderance of evidence against the Veteran's claim.  As 
such, the benefit-of-the-doubt rule is not applicable and 
service connection must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for a left knee disability, status post 
total arthroplasty, is denied.


REMAND

The Veteran also claims entitlement to service connection for 
a left ankle disability and a right knee disability.  In 
seeking service connection for these conditions, the Veteran 
and his representative have consistently asserted that these 
disabilities are secondary to his claimed left knee 
disability.  Additional action is necessary before the Board 
decides these claims.

Review of the record indicates that the Veteran has not been 
sent the necessary VCAA notice as it relates directly to his 
claims for secondary service connection.  The Board notes 
that the RO has sent the Veteran several letters, which 
generally advised him of the evidence/information required to 
substantiate a claim for entitlement to service connection.  
However, he was not specifically informed of the type of 
information or evidence necessary to substantiate a claim of 
service connection on a secondary basis, which differs from 
the usual service connection claim.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the service connection claims for a left ankle disability and 
a right knee disability have not been accomplished. To ensure 
that all due process requirements are met, the Veteran must 
be apprised of all of the applicable provisions of the VCAA, 
including what evidence would substantiate his specific claim 
and the division of responsibility for obtaining specific 
substantiating evidence.  See 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A general 
letter addressing these provisions is not sufficient.  The 
letter must be very specific as to what evidence VA has and 
exactly what evidence the Veteran needs to provide.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to 
substantiate a claim based on secondary 
service connection and the relative 
duties of VA and the claimant to obtain 
evidence ); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document 
that satisfies VCAA notice); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and Dingess 
v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of a claim).  A general form 
letter, prepared by the RO, not 
specifically addressing the disabilities 
and entitlement at issue, is not 
acceptable.  After the Veteran and his 
representative have been given notice (of 
the elements of a claim for secondary 
service connection) as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), they should be given the 
opportunity to respond. 

2.  Ask the Veteran to provide any 
treatment records not currently in the 
claims file pertaining to treatment or 
evaluation of his left ankle and right 
knee, or to provide the identifying 
information and any necessary 
authorization to enable the RO/AMC to 
obtain such evidence on his behalf.  
Document any attempt to obtain such 
records.  If the RO/AMC is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it. 

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case 
(including all laws and regulations 
governing secondary service connection), 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



____________________________________________
S. F. SYLVESTER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


